ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 April 2019 which is a continuation of application 15/272,801 filed 21 September 2016, now patent US 10,301,021, which claims priority to PRO 62/222,575 filed 23 September 2015.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “the package release hanger comprising multiple receiving slots distributed about the package release hanger; and each of the one or more tension supports comprises a slot coupler configured to mate with one of the receiving slots, wherein the force applied by the weight of the package on the one or more tension supports causes a slot coupler force asserted by the slot coupler on the corresponding receiving slot and maintains a positioning of the slot coupler within the receiving slot” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-10 depend from claim 1 and are therefore also found allowable.
Regarding Claim 11, the prior art of record fails to disclose or teach “mating a slot coupler of each of the one or more tension supports with one of multiple receiving slots distributed about the package release hanger, wherein the force applied by the weight of the package on the one or more tension supports causes a slot coupler force by the tension support that is asserted by the slot coupler on the corresponding receiving slot and maintains a positioning of the slot coupler within the receiving slot” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 11 is neither anticipated nor made obvious by the prior art of record.  Claims 12-20 depend from claim 11 and are therefore also found allowable.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/10/2021